Citation Nr: 1022754	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for ischemic 
heart disease, to include as secondary to herbicide exposure, 
has been raised by the record, but has not been adjudicated 
by the RO.  Therefore, it is referred to the RO for 
appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking an initial evaluation greater than 50 
percent for his service-connected posttraumatic stress 
disorder (PTSD).  Based upon its review of the Veteran's 
claims file, the Board finds there is a further duty to 
assist the Veteran with his claim therein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty to assist 
includes providing a new medical examination when a Veteran 
asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2009) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  

In a May 2010 informal hearing presentation, the Veteran's 
representative argues that the Veteran's most recent VA 
examination conducted in January 2007 no longer reflects his 
current level of PTSD symptomatology.  An April 2008 VA 
treatment report noting that the Veteran's PTSD symptoms 
markedly interfered with his ability to maintain gainful 
employment assigned a global assessment functioning (GAF) 
score of 39, which marked a decline from the GAF score of 52 
assigned as a result of the January 2007 VA PTSD examination.  
Furthermore, in a February 2009 VA treatment report, the 
Veteran complained of being more depressed, lack of interest, 
feeling worst since his heart attack in 1999, feeling tired a 
lot, and excessive drinking while being aware of the dangers 
of drinking with medication.

The Board therefore concludes that an additional VA 
examination is needed to provide a current picture of the 
service-connected PTSD at issue on appeal.  38 C.F.R. §§ 
3.326, 3.327 (2009); see also Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (holding that a new medical examination 
is required when a Veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition).

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
Veteran's PTSD.  The claims file and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: 


flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living; disorientation to time or place; 
and memory loss for names of close 
relatives, own occupation, or own name.

The examiner must state whether the 
Veteran's service-connected PTSD results 
in difficulty in establishing and 
maintaining effective work and social 
relationships, whether his service-
connected PTSD results in the inability to 
establish and maintain effective 
relationships, or whether there is total 
occupational and social impairment due to 
PTSD.  The examiner must also provide an 
opinion as to whether the Veteran's PTSD 
renders him unable to obtain or retain 
employment.  The examiner must enter a 
complete multiaxial evaluation, and assign 
a GAF score together with an explanation 
of what the score represents in terms of 
the Veteran's 


psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
the claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


